Citation Nr: 1443313	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine condition, to include cervical spondylosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1978 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded this matter in July 2010 and April 2014 for additional development.  As there has been substantial compliance with the April 2014 remand directives, the Board may proceed with adjudicating the issue on appeal.  Stegall v
West, 11 Vet App 268 (1998). 

The Veteran provided testimony at a March 2010 hearing before the undersigned.  He also provided testimony at an August 2009 hearing before a decision review officer.  Both transcripts of the proceedings are associated with the claims folder.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's cervical spine condition, to include cervical spondylosis, was not present until many years after service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine condition, to include cervical spondylosis have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a July 2007 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, private treatment, VA treatment, and Social Security Administration (SSA) records.  The Veteran was afforded VA examinations in July 2008 and October 2010.  Addendum medical opinions were obtained in May 2014 and June 2014.  Taken together, the examinations and addendum opinions are adequate; they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In his September 2014 appellant brief, the Veteran's representative argued that VA examinations conducted in September 2014 are inadequate because the VA examiner did not provide a rationale for his opinions.  However, the September 2014 VA examinations are not relevant to the issue before the Board.  During these examinations, the VA examiner evaluated the Veteran's thoracolumbar spine and peripheral nerves, not his cervical spine condition.  Because the only issue before the Board is whether the Veteran is entitled to service connection for a cervical spine condition, the Board finds there is no reason to remand the September 2014 VA examinations for failure to provide a rationale. 

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a cervical spine condition, which he attributes to an in-service car accident.  February 1982 service treatment records confirm that he was involved in a motor vehicle accident and sustained a back injury.  The records reflect that the Veteran had lower back pain on palpitation and upon bending forward to the right side.  The assessment was a muscle strain and slight contusion.  The Veteran's service treatment records contain no complaints of neck pain.  Specifically, clinical evaluations conducted in May 1978 and June 1982 reveal no abnormalities in the spine or other musculoskeletal system.  

February 2004 MRI results reveal minimal disc space narrowing at C6-7 with mild reversal of the cervical lordosis.  June 2005 VA treatment records reflect a diagnosis of a cervical muscle strain. 

May 2006 MRI results of the cervical spine reveal a C-6 nerve root compression on the right side and some displacement of the cervical spinal cord.

The Veteran was seen by a VA provider in July 2006.  The Veteran reported cervical pain "around the end of 2005."  He attributed his pain to two motor vehicle accidents, one of which was in the summer of 2005.  The other accident was a few years prior and resulted in the Veteran being hospitalized and placed in a neck brace.  On examination, the Veteran presented with neck pain that radiates down to his hand and fingers.  The Veteran reported that he loses muscular control in his right hand at times when holding objects.  Cervical radiculopathy was diagnosed. 

The Veteran was seen by a VA provider for a follow up appointment in September 2006, where he reported neck discomfort.  As in his previous appointment, the assessment was cervical radiculopathy. 

A May 2007 Department of Labor record reveals a diagnosis of severe cervical spondylosis and arthritis of the spine.  

VA treatment records from March 2007 to August 2007 reveal reports of cervical pain.  Specifically, an April 2007 treatment record shows a diagnosis of cervical degenerative disc disease and degenerative joint disease.  VA treatment records from August 2007 also reveal a diagnosis of cervical spondylosis with myelopathy. 

Social Security records from August 2007 indicate that the Veteran is receiving disability benefits for disorders of the back and chronic pulmonary insufficiency. 

A March 2008 private treatment record reveals that the Veteran's cervical spine condition affects the nerves in his shoulders and arms.  The physician also noted that the Veteran experiences an electric shock-like sensation to his fingers, causing some digits to be partially numb.  March 2008 imaging studies reveal degenerative disc disease at C6-7. 

The Veteran was afforded a VA examination in July 2008, where he claimed that he injured his neck in an in-service car accident and has had pain since then.  In addition to the in-service accident, the Veteran also stated that he was involved in a post-service motor vehicle accident and sustained additional injuries.  The diagnosis was degenerative disc disease, cervical lordosis, and spondylosis.  The VA examiner found that the Veteran's cervical spine condition is less likely than not related to the in-service motor vehicle accident.  He reasoned that the "claims file fails to link his current condition to the injury in service."  Furthermore, there is "no clear start date of the Veteran's neck problems since no chronic condition was diagnosed in service, and there is no information from the available records showing the nature of his injuries that would explain the conditions." 

MRI results from July 2009 reveal spinal stenosis at the C6-7 levels.  VA treatment records from September 2009 show further complaints of neck pain.

At the March 2010 hearing, the Veteran testified that the Veteran injured his back and neck in a motor vehicle accident in service and at work in April 2007 and has not been able to work since then. 

Pursuant to the Board's July 2010 remand directives, the Veteran was afforded another VA examination in October 2010.  He reported being involved in motor vehicle accidents during and after service.  He could not recall the date of the post-service accident.  The diagnosis was cervical degenerative disc disease and bilateral cervical radiculopathy, right greater than left.  The VA examiner opined that the Veteran's condition is less likely than not related to the Veteran's military service.  In providing this opinion, he noted that there is no documentation of any type of neck injury or treatment for the neck in service medical records.  

Given the October 2010 VA examiner's failure to consider the Veteran's lay statements and reliance on the absence of neck complaints in service, the Board remanded the matter in April 2014.  Pursuant to the Board's remand, an addendum medical opinion was obtained in May 2014.  The VA examiner concluded that the Veteran cervical spine condition was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  He reasoned that there is no report of problems with the Veteran's cervical spine in military service records.  

Another addendum opinion was obtained in June 2014, where the examiner found that it was less likely than not that the Veteran's neck condition is related to service.  In providing this opinion, the examiner noted that there were no complaints of neck pain at the Veteran's exit examination or in his February 1982 service treatment records following the accident.  Furthermore, the examiner stated that the Veteran most likely sustained a transient strain in the motor vehicle accident.  Cervical stenosis occurs over time and is not typically seen with a motor vehicle accident unless there is a fracture or ligamentous injury.   

The claims file also contains statements from friends and fellow service members, including those from C.D., S.C. and M.V., indicating that the Veteran was involved in a motor vehicle accident in service, sustained an injury to his back, and has had pain since then.

Based on the evidence of record, the Board finds that service connection for a cervical spine condition is not warranted.  Although the Veteran was involved in a motor vehicle accident in service, there is no competent medical evidence establishing a link between the in-service accident and his current condition.  Service treatment records do not reveal any complaints, treatment, or diagnosis of a neck condition.  Post-service treatment records also do not attribute the Veteran's cervical spine condition to service.  The July 2008, October 2010, May 2014 and June 2014 VA examiners opined that the Veteran's cervical spine condition is less likely than not related to service.  In particular, the June 2014 VA examiner noted that there were no complaints of neck pain at the Veteran's exit examination or in his February 1982 service treatment records following the accident.  Furthermore, the examiner stated that the Veteran most likely sustained a transient strain in the motor vehicle accident.  He noted that cervical stenosis occurs over time and is not typically seen with a motor vehicle accident unless there is a fracture or ligamentous injury.  The Board finds the VA examiner's opinion highly probative, as the examiner is a medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner provided an adequate rationale for his opinion.  Therefore, because the Veteran's current condition was not shown in service and cervical stenosis occurs over time and is not typically seen with a motor vehicle accident, there is no evidence that it is related to his military service.  

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's neck condition manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the neck condition manifested in service, or that the Veteran had neck problems during service or a continuity of symptoms after service. 

The Board has considered the Veteran's lay and buddy statements that there is a relationship between his cervical spine condition and service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for a cervical spine condition must be denied.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a cervical spine condition, to include cervical spondylosis is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


